[Employee – Performance Share Units]

﻿

NOTICE OF PERFORMANCE SHARE UNIT AWARD GRANT UNDER THE

CENTURY COMMUNITIES, INC. 2017 OMNIBUS INCENTIVE PLAN

﻿

Century Communities, Inc., a Delaware corporation (the “Company”), pursuant to
the Century Communities, Inc. 2017 Omnibus Incentive Plan (as may be amended
from time to time, the “Plan”), hereby grants to the individual named below (the
“Participant”) the number of Performance Share Units, a form of Restricted Stock
Unit (as defined in the Plan), set forth below (the “Performance Share Units”).
The Performance Share Units are subject to all of the terms and conditions set
forth herein, in the Performance Share Units Award Agreement attached hereto
(the “Agreement”), and in the Plan, all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein will have the
meaning set forth in the Plan. This Performance Share Unit grant has been made
as of the grant date indicated below, which shall be referred to as the “Grant
Date”. 

Grant ID:[Insert Grant ID number]

Participant:[Insert Participant Name]

Grant Date:  [Insert Grant Date]

Threshold Potential Payout:[Insert ________ - Number of Underlying Shares],
subject to adjustment as provided in the Plan.

Target Potential Payout:  [Insert ________ - Number of Underlying Shares],
subject to adjustment as provided in the Plan.

Above Target Potential Payout:  [Insert ________ - Number of Underlying Shares],
subject to adjustment as provided in the Plan.

Maximum Potential Payout:[Insert ________ - Number of Underlying Shares],
subject to adjustment as provided in the Plan.

Performance PeriodJanuary 1, ____ – December 31, ____

Performance GoalsSee Exhibit A attached hereto

*     *     *    *    *

This Performance Share Unit Award grant will be null and void unless the
Participant accepts the grant by executing it in the space provided below and
returning such original execution copy to the Company or otherwise indicating
affirmative acceptance of the Performance Share Unit Award grant electronically
pursuant to procedures established by the Company and/or its third party
administrator. The undersigned Participant acknowledges that he or she has
received a copy of this Notice of Performance Share Unit Grant (this “Notice”),
the Agreement, the Plan and the Plan Prospectus. As an express condition to the
grant of the Performance Share Units hereunder, the Participant agrees to be
bound by the terms of this Notice, the Agreement and the Plan. The Participant
has read carefully and in its entirety the Agreement and specifically the
acknowledgements in Section 9.9 thereof. This Notice, the Agreement and the Plan
set forth the entire agreement and understanding of the Company and the
Participant with respect to the grant, vesting and administration of this
Performance Share Unit award and supersede all prior agreements, arrangements,
plans and understandings. 





--------------------------------------------------------------------------------

 

This Notice (which includes the attached Agreement) may be executed in two
counterparts each of which will be deemed an original and both of which together
will constitute one and the same instrument.

﻿

*     *     *    *    *

﻿

CENTURY COMMUNITIES, INC.Participant

﻿

________________________________________________________________
By:    Dale Francescon
Title: Co-Chief Executive Officer

2

--------------------------------------------------------------------------------

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

﻿

Pursuant to the Notice of Performance Share Unit Grant (the “Grant Notice”) to
which this Performance Share Unit Award Agreement (this “Agreement”) is attached
and which Grant Notice is included in and part of this Agreement, and subject to
the terms of this Agreement and the Century Communities, Inc. 2017 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), Century
Communities, Inc., a Delaware corporation (the “Company”), and the Participant
named in the Grant Notice (the “Participant”) agree as follows. 

1. Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement or in
the Grant Notice will have the same meanings as set forth in the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan and any ambiguities in this Agreement will be interpreted by reference to
the Plan.  In the event that any provision of this Agreement is not authorized
by or is inconsistent with the terms of the Plan, the terms of the Plan will
prevail. The Committee will have final authority to reasonably interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision will be binding and conclusive upon the Participant
and his or her legal representatives in respect of any questions arising under
the Plan or this Agreement. A copy of the Plan and the Plan Prospectus have been
delivered to the Participant together with this Agreement.

2. Grant of Performance Share Units.  The Company hereby grants to the
Participant Performance Share Units, as set forth in the Grant Notice and this
Agreement,  subject to adjustment as provided in the Plan, and each of which,
once vested and earned pursuant to this Agreement, will be settled in one (1)
share of Common Stock, at the time and subject to the terms, conditions and
restrictions set forth below and in the Plan. 

3. Performance Vesting; Determination of Amount of Performance Share Units.

3.1 Performance Vesting; Performance Measures and Performance Goals.  Except as
otherwise provided in this Section 3, Section 6 of this Agreement, the Plan or
an Individual Agreement, the Performance Share Units will vest and the number of
shares of Common Stock payable in settlement of such vested Performance Share
Units shall be determined as of the end of the Performance Period (the “Vesting
Date”) by reference to the Performance Goal achieved during the Performance
Period in accordance with the table set forth in Exhibit A to this Agreement and
may range from 0% to [200%][250%] of the Participant’s Target Potential Payout
as set forth in the Grant Notice.  The Performance Measures and the Performance
Goals to be achieved on a cumulative basis over the Performance Period and their
respective weightings and their respective Threshold, Target, Above Target and
Maximum levels of performance, are described in the table set forth in Exhibit A
to this Agreement.

1.1 Determination of Amount of Earned Performance Share Units.  The number of
Performance Share Units to be settled in shares of Common Stock (the “Earned
Performance Share Units”) will be determined by prorated,
 straight-line interpolation between Threshold and Target, Target and Above
Target, or Above Target and Maximum if the level of the performance attained for
the Performance Goal for the Performance Measure for the Performance Period
falls between such levels, as specified in the table set forth in Exhibit A to
this Agreement, and the determination will be rounded up to the nearest whole
number of Performance Share Units.  The Earned Performance Share Units will be
settled in shares of Common Stock as provided in Section 4 of this Agreement.





1

--------------------------------------------------------------------------------

 



1.2 Requirement to Meet Threshold Level of Performance.  Except as otherwise
provided in Section 17 of the Plan or an Individual Agreement, and to the extent
not previously forfeited or terminated pursuant to Section 6 of this Agreement,
the Performance Share Units shall be immediately forfeited and terminated as of
the end of the Performance Period if the Performance Goal for the Performance
Measure does not meet the Threshold as described in the table set forth in
Exhibit A to this Agreement and the Committee reasonably determines that Section
3.4 or 6  of this Agreement does not apply.

1.3 Adjustments for Certain Pre-Determined Events. In determining whether and to
what extent each Performance Goal has been achieved, the Committee shall include
or exclude from the calculation of the Performance Goal, applying U.S. generally
accepted accounting principles, each of the events identified on Exhibit A that
occurs during the Performance Period.

4. Settlement; Issuance of Common Stock.

4.1 Settlement; Amount of Payment.  In the event of the achievement of at least
the Threshold level of performance with respect to the Performance Goal
described in the table set forth in Exhibit A to this Agreement during the
Performance Period, which achievement must be certified in writing by the
Committee as soon as practicable following the expiration of the Performance
Period, the Participant shall vest in the Earned Performance Share Units up to
the Maximum Potential Payout as determined pursuant to Section 3 and Exhibit A
to this Agreement.  If the Performance Goal is not achieved at the Threshold
level of performance or above, after adjustments under Section 3.4 of this
Agreement, if applicable, and the Committee determines that Section 3.4 or 6 of
this Agreement does not apply, then the Performance Share Units shall be
forfeited and canceled and the Participant shall not be entitled to receive
any shares in settlement thereof. The Participant may not be entitled to receive
a greater number of Performance Share Units than the Maximum Potential Payout,
subject to adjustment as provided in the Plan. In the event the Performance
Share Units are forfeited or cancelled for any reason pursuant to Section 3, 4
or 6 of this Agreement or otherwise, no shares of Common Stock shall be issued
or payment made in settlement of the Performance Share Units.

4.2 Timing and Manner of Settlement.  Earned Performance Share Units will be
converted to shares of Common Stock which the Company will issue and deliver to
the Participant (either by delivering one or more certificates for such shares
or by entering such shares in book entry form in the name of the Participant or
depositing such shares for the Participant’s benefit with any broker with which
the Participant has an account relationship or the Company has engaged to
provide such services under the Plan, as determined by the Company in its sole
discretion) within sixty  (60) days following the Vesting Date, except to the
extent that shares of Common Stock are withheld to pay tax withholding
obligations pursuant to Section 8 of this Agreement or the Participant has
properly elected to defer income that may be attributable to such Performance
Share Units under a Company deferred compensation plan or arrangement. 

4.3 Section 409A.  If any shares of Common Stock shall be issuable with respect
to the Performance Share Units as a result of the Participant’s “separation from
service” at such time as the Participant is a “specified employee” within the
meaning of Section 409A of the Code, then no shares shall be issued, except as
permitted under Section 409A of the Code, prior to the earlier of (i) the date
immediately after the end of the six-month period following the Participant’s
“separation from service”, or (ii) the Participant’s death. Payment of amounts
under this Agreement (by issuance of shares of Common Stock or otherwise) is
intended to comply with the requirements of Section 409A of the Code and this
Agreement shall in all respects be administered and construed to give effect to
such intent. The Committee in its sole discretion may accelerate or delay the
distribution of any payment under this Agreement to the extent allowed under
Section 409A of the Code.



2

--------------------------------------------------------------------------------

 

5. Holding Period.  Except as provided under Section 6.3, any net shares of
Common Stock received by the Participant in connection with the settlement of
the Earned Performance Share Units must be held by the Participant for at least
twelve (12) months after such settlement.  For purposes of this Section 5, “net
shares” means those shares of Common Stock that remain after shares of Common
Stock are sold or netted to pay any required withholding taxes associated with
the settlement of the Earned Performance Share Units.

6. Employment or Service Requirement.

6.1 Service Condition.  Except as otherwise provided in Section 3 of this
Agreement, this Section 6,  this Agreement, an Individual Agreement or the Plan,
the Performance Share Units will vest on the Vesting Date, provided the
Participant remains continuously employed by or provides services to the Company
or any Subsidiary through the Vesting Date.

6.2 Change in Control.  Except as otherwise provided in an Individual Agreement
between the Company and the Participant, upon a Change in Control, the
Performance Share Units will be subject to Section 17 of the Plan.

6.3 Effect of Termination of Employment or Other Service.  Except as otherwise
provided in Section 17 of the Plan or an Individual Agreement between the
Company and the Participant, in the event the Participant’s employment or other
service with the Company and all Subsidiaries is terminated for any reason,
including for Cause, by reason of death, Disability or Retirement of the
Participant, all outstanding but unvested Performance Share Units held by the
Participant as of the effective date of such termination will be terminated and
forfeited. Vested shares of Common Stock issued in settlement of the vested
Performance Share Units will remain subject to the holding period under Section
5, provided, if Termination of Employment is by reason of death or disability of
the Participant, or by the Company within twenty four (24) months following a
Change in Control, the remaining term of the holding period under Section 5, if
any, will lapse.

6.4Effect of Actions Constituting Cause or Adverse Action; Forfeiture or
Clawback. The Performance Share Units are subject to the forfeiture provisions
set forth in Section 15.5 of the Plan, including those applicable if the
Participant is determined by the Committee to have taken any action that would
constitute Cause or an Adverse Action and any forfeiture or clawback requirement
under Applicable Law or any policy adopted from time to time by the Company.

7. Rights of Participant.

7.1 Employment or Other Service.  Nothing in this Agreement will interfere with
or limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Participant at any time, nor confer upon the
Participant any right to continue employment with the Company or any Subsidiary.

1.4 Rights as a Stockholder.  The Participant will have no rights as a
stockholder with respect to shares of Common Stock covered by the Performance
Share Units unless and until the Participant becomes the holder of record of
such shares of Common Stock issued in settlement of the Performance Share Units.
By way of example and without limitation, the Participant will not be entitled
to vote any of the shares of Common Stock covered by the Performance Share
Units, or otherwise exercise any incidents of ownership with respect to such
shares until such shares have been issued pursuant to Section 4 of this
Agreement, and the Participant will not receive any cash dividends or Dividend
Equivalents based on the dividends declared on the Common Stock during the
period between the Grant Date and the date the Performance Share Units are
settled.



3

--------------------------------------------------------------------------------

 

7.2 Restrictions on Transfer.  Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan, no
right or interest of the Participant in the Performance Share Units prior to the
vesting, issuance or settlement of the Performance Share Units will be
assignable or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise.  Any attempt to transfer, assign or encumber the
Performance Share Units other than in accordance with this Agreement and the
Plan will be null and void and the Performance Share Units for which the
Restrictions have not lapsed will be forfeited and immediately returned to the
Company.

8. Withholding Taxes. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all amounts the Company reasonably determines are legally
required to satisfy any and all federal, foreign, state and local withholding
and employment related tax requirements attributable to the Performance Share
Units, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to the Performance Share Units.  The
Committee may, in its sole discretion and upon terms and conditions established
by the Committee, permit or require the Participant to satisfy, in whole or in
part, any withholding or employment related tax obligation in connection with
the settlement of the Performance Share Units by withholding shares of Common
Stock issuable upon settlement of the Performance Share Units. When withholding
shares of Common Stock for taxes is effected under this Agreement and the Plan,
it will be withheld only up to the minimum amount the Company reasonably
determines is necessary to satisfy any tax withholding obligation in the
Participant’s applicable tax jurisdiction.

9. Miscellaneous.

9.1 Governing Law; Mandatory Jurisdiction.  The validity, construction,
interpretation, administration and effect of this Agreement and any rules,
regulations and actions relating to this Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Delaware,
notwithstanding the conflicts of laws principles of any jurisdictions.  The
Company and the Participant hereby irrevocably submit to the jurisdiction and
venue of the Federal or State courts of the States of Colorado and Delaware
relative to any and all disputes, issues and/or claims that may arise out of or
relate to the Plan or this Agreement.  The Company and the Participant further
agree that any and all such disputes, issues and/or claims arising out of or
related to the Plan or this Agreement will be brought and decided in the Federal
or State courts of the States of Colorado or Delaware, with such jurisdiction
and venue selected by and at the sole discretion of the Company.

9.2 Interpretation.  Any dispute regarding the interpretation of this Agreement
will be submitted by the Participant or by the Company forthwith to the
Committee for review.  The resolution of such a dispute by the Committee will be
final and binding on all parties.

9.3 Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

9.4 Notices.  All notices, requests or other communications provided for in this
Agreement must be made, if to the Company, to Century Communities, Inc.,
Attn:  Chief Financial Officer, 8390 E. Crescent Parkway, Suite 650, Greenwood
Village, Colorado 80111, and if to the Participant, to the last known mailing
address of the Participant contained in the records of the Company.  All
notices, requests or other communications provided for in this Agreement must be
made in writing either (a) by personal



4

--------------------------------------------------------------------------------

 

delivery, (b) by facsimile or electronic mail with confirmation of receipt, (c)
by mailing in the United States mails or (d) by express courier service.  The
notice, request or other communication will be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided,  however, that if a notice, request
or other communication sent to the Company is not received during regular
business hours, it will be deemed to be received on the next succeeding business
day of the Company.

9.5 Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to the Performance Share Units by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line system
established and maintained by the Company or a third party vendor designated by
the Company.

9.6 Other Laws.  The Company will have the right to refuse to issue to you or
transfer any shares of Common Stock subject to this Performance Share Units if
the Company acting in its absolute discretion determines that the issuance or
transfer of such shares might violate any Applicable Law.

9.7 Investment Representation.  The Participant hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting and settlement of
the Performance Share Units will be acquired for investment and not with a view
to the distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares will be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Participant will submit a written statement, in form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of vesting of any shares of Common Stock hereunder or (y) is true
and correct as of the date of any sale of any such share, as applicable.  As a
further condition precedent to the delivery to the Participant of any shares of
Common Stock subject to the Performance Share Units, the Participant will comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance or delivery of the shares and, in connection
therewith, will execute any documents which the Company will in its sole
discretion deem necessary or advisable.

9.8 Non-Negotiable Terms. The terms of this Agreement and the Performance Share
Units are not negotiable, but the Participant may refuse to accept the
Performance Share Units by notifying the Company’s Chief Financial Officer or
Vice President, Human Resources in writing within thirty (30) day after the
Grant Date set forth in the Grant Notice.

9.9 Acknowledgement by the Participant. In accepting the Performance Share
Units, the Participant hereby acknowledges that:

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan.

(b) The grant of the Performance Share Units is voluntary and occasional and
does not create any contractual or other right to receive future Performance
Share Units, or benefits in lieu of Performance Share Units, even if Performance
Share Units have been granted repeatedly in the past.



5

--------------------------------------------------------------------------------

 

(c) All decisions with respect to future Performance Share Unit grants, if any,
will be at the sole discretion of the Company.

(d) The Participant is voluntarily participating in the Plan.

(e) The grant of Performance Share Units is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service pension or retirement benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary.

(f) The Performance Share Units or this Agreement will not be interpreted to
form an employment contract with the Company or any Subsidiary.

(g) The future value of the shares of Common Stock subject to the Performance
Share Units is unknown and cannot be predicted with certainty and if the
Performance Share Units vest and the shares of Common Stock become issuable in
accordance with the terms of this Agreement, the value of those shares of Common
Stock may increase or decrease.

(h) In consideration of the grant of the Performance Share Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Performance Share Units or diminution in value of the Performance Share Units or
shares of Common Stock acquired upon vesting of the Performance Share Units
resulting from termination of employment by the Company (for any reason
whatsoever and whether or not in breach of applicable labor laws) and the
Participant hereby irrevocably releases the Company and its Subsidiaries from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by
acceptance of the Performance Share Units, the Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim.

(i) Except as otherwise provided in an Individual Agreement, in the event of
termination of the Participant’s employment with the Company (whether or not in
breach of local labor laws), the Participant’s right to receive the Performance
Share Units and vest in the Performance Share Units under the Plan, if any, will
terminate effective as of the date of termination of his or her active
employment as determined in the sole discretion of the Committee and will not be
extended by any notice of termination of employment or severance period provided
to the Participant by contract or practice of the Company or any Subsidiary or
mandated under local law and the Committee will have the sole discretion to
determine the date of termination of the Participant’s active employment for
purposes of the Performance Share Units.

(j) Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice, nor is the Company or any Subsidiary making any
recommendations regarding the Participant’s participation in the Plan,
acceptance of the Performance Share Units, acquisition of shares of Common Stock
upon vesting of the Performance Share Units or any sale of such shares.

(k) The Participant has been advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

(l) The Participant hereby agrees to accept electronic delivery of copies of any
future amendments or supplements to the Prospectus or any future Prospectuses
relating the Plan



6

--------------------------------------------------------------------------------

 

and copies of all reports, proxy statements and other communications distributed
to the Company’s security holders generally by email directed to the
Participant’s Company email address.

﻿

*     *     *    *    *

 

7

--------------------------------------------------------------------------------

 

Exhibit A

﻿

Performance Goals for _________ Performance Period

﻿



Exhibit A-1

--------------------------------------------------------------------------------